Citation Nr: 0202191	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 20, 2000, 
for an award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which awarded the veteran nonservice-
connected disability pension benefits, and assigned an 
effective date of September 20, 2000.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The veteran suffered a cerebral vascular accident (a 
stroke) on August 25, 2000; he was treated at a private 
hospital.  

3.  The veteran's informal claim for nonservice-connected 
pension benefits was received at the RO on September 20, 
2000; he filed a formal claim for benefits in October 2000.


CONCLUSION OF LAW

The requirements for assigning an effective date prior to 
September 20, 2000, for an award of nonservice-connected 
disability pension benefits, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the veteran's claim that he should 
be assigned an effective date prior to September 20, 2000, 
for an award of nonservice-connected disability pension 
benefits.  The veteran maintains that he suffered a cerebral 
vascular accident on August 25, 2000, and as such, was 
prevented from filing his claim for pension benefits around 
that time.  In short, he contends that he should be awarded 
pension benefits retroactively to August 25, 2000.  

The veteran was awarded nonservice-connected disability 
pension benefits in a December 2000 rating decision.  In that 
same decision he was also awarded special monthly pension 
benefits based on a need for regular aid an attendance, 
effective from September 20, 2000.  In the veteran's notice 
of disagreement, received in April 2001, the veteran 
contended that he should be assigned an effective date of 
August 25, 2000 for his awards of both pension and aid and 
attendance.  The Board notes that as the award of special 
monthly compensation based on a need for aid and attendance 
is premised upon the award of pension benefits, there is only 
one effective date issue in this case, which was properly 
developed by the RO.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for their decision, as 
well as the laws and regulations applicable to his claim.  
This information was provided in a December 2000 rating 
decision, a May 2001 Statement of the Case, and a July 2001 
Supplemental Statement of the Case.  Moreover, the RO has 
satisfied the duty to assist the veteran obtain evidence 
relevant to his claim, and the Board is not aware of any 
relevant evidence that has not yet been obtained.  The 
veteran had requested a hearing in his appeal, but he 
withdrew that request in a signed statement received at the 
RO in November 2001.  Finally, as the outcome of this case 
turns on the law, and not medical findings, an examination in 
this case is not necessary.  In short, the Board finds that 
the requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition.  

The background of this case is set forth as follows.  On 
September 20, 2000, the veteran contacted the RO by 
telephone, and indicated that he wished to file an informal 
claim for pension benefits.  As that communication identified 
the benefit sought, it is properly considered an informal 
claim.  38 C.F.R. § 3.155(a).  Shortly thereafter, in October 
2000, the veteran submitted a formal claim for VA pension 
benefits.  As that claim was received within one year of the 
informal claim, the veteran's claim for pension benefits was 
considered filed as of the date of receipt of the informal 
claim (telephone call).  See id.  The Board notes that there 
is no other basis in the record to construe an informal claim 
for pension benefits prior to September 20, 2000, as there 
were no earlier communications from the veteran in this 
regard, and the veteran's medical treatment was through a 
private medical provider, not the VA, and those records were 
not received at the RO until after September 20, 2000.  See 
38 C.F.R. §§ 3.155; 3.157.

There is no dispute in this case as to the date of the 
veteran's claim.  Rather, the veteran maintains that he 
should be awarded benefits from the date of his stroke, which 
occurred on August 25, 2000, because that is the date he 
claims he became permanently disabled.  On the veteran's 
formal claim for benefits, he requested August 25, 2000 as 
the effective date for pension benefits.  

According to VA law, except as otherwise provided, the 
effective date of an award of pension based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  An award of disability pension benefits may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b).  For claims for disability pension received after 
October 1, 1984, as in the present case, pension benefits may 
be awarded retroactively under limited circumstances, which 
basically require that the veteran establish that a physical 
or mental disability was so incapacitating that it prevented 
him or her from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(ii)(B).  While judgment must be applied 
to the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  Id.

In the present case, the veteran was assigned an effective 
date of September 20, 2000, which was the date of receipt of 
his claim for benefits.  See 38 C.F.R. § 3.400.  As noted 
above, the law is clear that awards of pension are effective 
the date entitlement arose, or the date of the claim, 
whichever is later.  Id.  Nevertheless, there are certain 
limited circumstances that permit an effective date prior to 
the date of the claim.  See 38 C.F.R. § 3.400(b)(ii)(B).  In 
order for the veteran to prevail on this basis, he must 
establish that his stroke on August 25, 2000, was so 
incapacitating that he was prevented from filing a disability 
pension claim for at least 30 days.  However, the facts of 
this case clearly indicate that the veteran contacted the RO 
on September 20, 2000, and initiated an informal claim for 
pension benefits.  As September 20, 2000 is less than 30 days 
after August 25, 2000, the requirements for entitlement to 
retroactive pension benefits have not been met.  

In reaching the foregoing decision, the Board acknowledges 
the veteran's contentions that he became totally and 
permanently disabled due to the stroke he suffered on August 
25, 2000.  The Board also acknowledges the statements from 
the veteran's private physician, Dr. Padival, dated in March 
2001 and June 2001, which indicate that the veteran suffered 
a cerebral vascular accident on August 25, 2000, and was 
presently disabled, and would remain so.  Nevertheless, the 
law is clear as to the requirements for establishing 
entitlement to pension benefits prior to the date of claim.  
See 38 C.F.R. § 3.400(b)(ii)(B).  In the present case, the 
veteran has not met the requirements for entitlement to an 
effective date prior to September 20, 2000 (the date of his 
claim), for an award of nonservice-connected disability 
pension benefits, and the appeal is denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).


ORDER

The claim for entitlement to an effective date prior to 
September 20, 2000, for an award of nonservice-connected 
disability pension benefits is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

